ACCEPTED
                                                                                   03-15-00363-CV
                                                                                           6142774
                                                                        THIRD COURT OF APPEALS
                                                                                   AUSTIN, TEXAS
                                                                              7/20/2015 4:13:25 PM
                                                                                 JEFFREY D. KYLE
                                                                                            CLERK
                             CASE NO. 03-15-00363-CV

                                                          FILED IN
                                                   3rd COURT OF APPEALS
                        IN THE COURT OF APPEALS        AUSTIN, TEXAS
       FOR THE      THIRD JUDICIAL DISTRICT AT AUSTIN,  TEXAS
                                                   7/20/2015 4:13:25 PM
                                                     JEFFREY D. KYLE
                                                           Clerk
     TEXAS DEPARTMENT OF FAMILY & PROTECTIVE SERVICES,

                                        Appellant,

                                            v.

             BRILLIANT STARTS LEARNING ACADEMY, L.L.C.

                                        Appellee.


        On Appeal from the 207TH District Court, Comal County, Texas;
         Cause No. C2015-0676B; before the Honorable Dib Waldrup


                 APPELLANT’S AGREED SECOND MOTION
                    TO EXTEND TIME TO FILE BRIEF



KEN PAXTON                            Pat Tulinski
Attorney General of Texas             State Bar No. 20283485
                                      Assistant Attorney General
CHARLES E. ROY                        TEXAS ATTORNEY GENERAL’S OFFICE
First Assistant Attorney General       P.O. Box 12548, Capitol Station
                                      Austin, Texas 78711-2548
JAMES E. DAVIS                        Telephone: (512) 475-4170
Deputy Attorney General for           Facsimile: (512) 320-0167
Civil Litigation                      pat.tulinski@texasattorneygeneral.gov
                                      Attorneys for Appellant
DAVID A. TALBOT, JR.
Chief, Administrative Law Division

                                                                    Page 1 of 4
Cause No. 03-15-00363-CV
Appellant’s Agreed Second Motion to Extend Time to File Brief
 TO THE HONORABLE JUSTICES OF THE THIRD COURT OF
 APPEALS:

       Now comes Appellant Texas Department of Family & Protective Services,

 asking the Court to extend the time to file its brief in Cause Number 03-15-

 00363-CV; Trial Court Cause Number C2015-0676B.

       Appellant is the Texas Department of Family & Protective Services.

Appellee is Brilliant Starts Learning Academy, L.L.C. There is no specific

deadline to file this motion to extend. See Tex. R. App. P. 38.6(d). Appellant

has conferred with counsel for Appellee, and this second request for extension is

agreed or unopposed.

       The Court has the authority under Texas Rule of Appellate Procedure

 38.6(d) to extend the time to file a brief. The Department’s brief is presently

 due on July 22, 2015. The Department requests an additional forty (40) days to

 file its brief. If granted, the new due date will be September 1, 2015.

       This extension is necessary because counsel for the Department has a

 gravely ill family member out-of-state and in hospice care. Counsel is taking a

 30-day leave of absence from the Office of the Texas Attorney General to travel

 to New Jersey to help take care of her dying family member. The leave

 commences before the Department’s brief is due and extends through and

 beyond the present due date.

                                                                           Page 2 of 4
Cause No. 03-15-00363-CV
Appellant’s Agreed Second Motion to Extend Time to File Brief
       Counsel for the Department was the sole attorney present and participating

 at the multi-day hearing on the Temporary Injunction, and she is uniquely

 familiar with the facts and law involved in this case. There is no other attorney

 prepared or equipped to handle this matter for the Department on the present

 timeline. Further, the legal and factual issues are moderately complex and

 require sufficient time to address them properly.

       This is the Department’s second motion to extend the deadline, and the

 request is not sought for purposes of delay but to see that justice is done.

       For these reasons, Appellant respectfully requests that this Court grant this

 40-day extension of time to file its brief, to be due on September 1, 2015.

       SIGNED this 20th day of July, 2015.

                                          Respectfully submitted,

                                          KEN PAXTON
                                          Attorney General of Texas

                                          CHARLES E. ROY
                                          First Assistant Attorney General

                                          JAMES E. DAVIS
                                          Deputy Attorney General for Civil
                                          Litigation

                                          DAVID A. TALBOT, JR.
                                          Chief, Administrative Law Division




                                                                              Page 3 of 4
Cause No. 03-15-00363-CV
Appellant’s Agreed Second Motion to Extend Time to File Brief
                                          /s/ Pat Tulinski
                                          Pat Tulinski
                                          TBN 20283485
                                          Assistant Texas Attorney General
                                          Administrative Law Division
                                          P.O. Box 12548, Capitol Station
                                          Austin, Texas 78711-2548
                                          Telephone: (512) 475-4170
                                          Facsimile: (512) 320-0167
                                          pat.tulinski@texasattorneygeneral.gov

                        CERTIFICATE OF CONFERENCE

      Pursuant to TRAP 10.1(a)(5), counsel for Appellant conferred with counsel
 for Appellee and obtained consent to file this motion as agreed or unopposed.


                                          /s/ Pat Tulinski
                                          Pat Tulinski


                           CERTIFICATE OF SERVICE

       I certify that, on July 20, 2015, a true and correct copy of the Appellant’s
Agreed Second Motion to Extend Time to File Brief was transmitted by electronic
filing and e-mail on the 20th day of July, 2015 to the party of record as shown
below:

Brilliant Starts Learning                 Gregory B. Cagle
Academy, L.L.C.                           Regional Attorney
Appellee                                  Texas Municipal Police Association
                                          1602B State St.
                                          Houston, TX 77007
                                          Telephone: (713) 489-4789
                                          Facsimile: (713) 489-4792
                                          gcagle@tmpalawyer.com

                                          /s/ Pat Tulinski
                                          Pat Tulinski

                                                                           Page 4 of 4
Cause No. 03-15-00363-CV
Appellant’s Agreed Second Motion to Extend Time to File Brief